Citation Nr: 1012699	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  08-19 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether a timely Substantive Appeal was filed regarding a 
July 2003 rating decision denying service connection for the 
cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant's Representative



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to 
October 1974. He died in April 2003. The appellant is his 
surviving spouse.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which determined that the Veteran had not 
submitted a timely Substantive Appeal to complete an appeal 
to the Board of the issue of service connection for the 
cause of the Veteran's death. 

A February 2010 Travel Board hearing was held before the 
undersigned Veterans Law Judge, during which the appellant's 
designated representative provided relevant hearing 
testimony. A transcript of this proceeding is on file.


FINDINGS OF FACT

1.	A July 2003 rating decision denied the appellant's 
claim for service connection for the cause of the Veteran's 
death. The appellant filed a Notice of Disagreement the 
following month. The RO then issued a Statement of the case 
dated June 28, 2004.

2.	A timely VA Form 9 (e.g., Substantive Appeal to the 
Board) is not associated with the claims file. 

3.	A copy of an internal log maintained by the appellant's 
designated representative indicates that the appellant 
actually filed a Substantive Appeal on August 16, 2004. 
There is an August 17, 2004 official date stamp on the log 
from a San Antonio, Texas satellite office affiliated with 
the Houston RO.


CONCLUSION OF LAW

The criteria have been met for the receipt of a timely 
Substantive Appeal of the denial of service connection for 
the cause of the Veteran's death. See 38 U.S.C.A.        § 
7105(a) (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.202, 
20.301 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.     §§ 5100, 5102, 5103A, 5107, 5126 (West 
2002 & Supp. 2009), prescribes several requirements as to 
VA's duty to notify and assist a claimant with the 
evidentiary development of a pending claim for compensation 
or other benefits. Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2009). 

The VCAA has been held not to apply in all instances, 
including as here where the case may be resolved based 
entirely upon relevant law, and not the underlying factual 
circumstances. See 38 U.S.C.A. § 5103A; Mason v. Principi, 
16 Vet. App. 129, 132 (2002). In any event, the Board is 
granting the benefit sought on appeal of establishing that a 
timely VA Form 9 was received on the underlying claim for 
service connection for the cause of the Veteran's death. 
Hence, even assuming, without deciding, that any error was 
committed as to implementation of the VCAA's duty to notify 
and assist provisions, such error was harmless in its 
application to adjudication of this matter, and need not be 
further discussed. See Bernard v. Brown, 4 Vet. App. 384 
(1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

An appeal to the Board consists of a timely filed Notice of 
Disagreement (NOD) in writing and, after a Statement of the 
Case (SOC) has been furnished, a timely filed Substantive 
Appeal (a VA Form 9 or an equivalent statement). See 38 
U.S.C.A.           § 7105(a) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 20.200-20.202 (2009). 

An NOD and/or a Substantive Appeal may be filed by a 
claimant personally,             or by his or her 
representative if a proper Power of Attorney or declaration 
of representation, as applicable, is on record or 
accompanies such documentation. 
38 C.F.R. § 20.301(a). To be considered as timely received, 
the Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction (in this 
instance, the RO) mails the SOC to the appellant, or within 
the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later. See 38 U.S.C.A. § 
7105(d)(3);           38 C.F.R. § 20.302(b). Where the 
remainder of the one-year period from date of notification 
of the decision at issue has elapsed, an extension of the 
60-day period for filing a Substantive Appeal may be granted 
in accordance with a timely filed request for extension of 
time. See 38 C.F.R. §§ 20.302(b), 20.303. 
 
A Substantive Appeal can be provided through a properly 
completed VA Form 9,  or correspondence containing the 
requisite information, and also should set forth specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction reaching the determination 
being appealed. See 38 U.S.C.A. § 7105(d); 38 C.F.R. § 
20.202.  

In this case, the RO originally issued a July 2003 rating 
decision to the appellant denying her claim for service 
connection for the cause of the Veteran's death. 
Notification of this decision was provided through 
correspondence dated August 1, 2003. Later that month, the 
appellant filed a NOD with the July 2003 rating decision. 
The RO then issued an SOC on the matter of entitlement to 
service connection for the cause of the Veteran's death on 
June 28, 2004. 

Under these circumstances, the appellant had up until August 
28, 2004 to file a timely Substantive Appeal as this 
constituted a time period of 60 days following the RO's 
issuance of the SOC. See 38 C.F.R. § 20.302(b). However, the 
RO maintains that a VA Form 9 was never received within the 
requisite timeframe, and therefore an appeal was not 
completed regarding the claim for service connection for the 
cause of the Veteran's death. A present review of the claims 
file substantiates that there is no record anywhere of the 
actual VA Form 9 which the appellant claims was timely 
filed.

In furtherance of the assertion that a timely Substantive 
Appeal was received,              the appellant and her 
designated representative, the Texas Veterans Commission, 
maintain that the representative filed a VA Form 9 on August 
16, 2004 on the appellant's behalf, well within the time 
period in which to file a timely Substantive Appeal, and 
that the RO subsequently lost or misplaced this 
documentation.                As proof that a VA Form 9 was 
timely filed the representative has submitted a copy of its 
own internal log stating that on August 16, 2004 the 
appellant provided a    VA Form 9, and that the form was 
then sent to the RO. This internal record is date stamped 
August 17, 2004 by the San Antonio, Texas VA Satellite 
Center office and marked as "Received." The representative 
in this case argues that the internal log, with VA date 
stamp, was essentially a receipt confirming that the RO was 
given the relevant documentation. 

Having reviewed the documentation submitted by the 
appellant's representative,  the Board agrees that there is 
sufficient basis to conclude that a timely VA Form 9 was 
provided in this case. Generally, under VA law, there is a 
presumption of administrative regularity, based upon which 
it is presumed that Government officials have properly 
discharged their official duties. This notwithstanding,           
the above presumption may be overcome by clear evidence to 
the contrary.          See Davis v. Principi, 17 Vet. App. 
29, 37 (2003); Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994), citing Ashley v. Derwinski, 2 Vet. App. 62, 64-54 
(1992). Such is the case in the instant matter. The internal 
documentation of the Texas Veterans Commission directly 
references that fact that the appellant filed an August 16, 
2004 VA Form 9, and moreover, the VA date stamp of the log 
marked "Received" on August 17, 2004 validates the accuracy 
of the information contained therein. Thus, while no actual 
copy of the VA Form 9 ever was associated with the record, 
there is every indication that a timely Substantive Appeal 
was indeed filed. 

Notably, the representative's internal log references two 
other unrelated documents in support of the appellant's 
claim for nonservice-connected pension, ostensibly also 
filed August 16, 2004. Those two documents are part of the 
claims file. As to why the appellant's Substantive Appeal 
meanwhile was never associated with the claims file, there 
is no readily available explanation. However, the RO's 
correct processing of her nonservice-connected pension claim 
filed August 16, 2004 consistent with the statement of the 
representative's internal log, further substantiates that 
the information contained on the internal log is in fact 
accurate and true.   

Accordingly, the Board concludes that a timely substantive 
appeal has been filed regarding the claim for entitlement to 
service connection for the cause of               the 
Veteran's death. That claim is now deemed to be in appellate 
status, pending further RO development and consideration, 
and if remaining in a denial status,          the eventual 
certification to the Board for appellate review.  







ORDER

The appeal to establish that the appellant filed a timely 
Substantive Appeal as to the July 2003 rating decision 
denying service connection for the cause of the Veteran's 
death is granted. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


